FILED 

                                                                     JULY 17,2014 

                                                              In the Office of the Clerk of Court 

                                                            W A State Court of Appeals, Division HI 



          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


In re Interest of:                           )
                                             )        No. 31549-5-111
                                             )
M.D.N.                                       )
                                             )        UNPUBLISHED OPINION


       SIDDOWAY, C.J. -   M.D.N. appeals an order fmding her in contempt of conditions

imposed by an at-risk youth (ARY) dispositional order. She recognizes that the issue is

moot but asks that we hold that the purge condition imposed by the court-that M.D.N.

write a 10,000 word essay addressing her violations of the dispositional order-was

unreasonable. We reluctantly address the moot issue only because the superior court

reportedly sought guidance.

       We disagree that some arbitrary word length is automatically beyond the scope of

a remedial sanction. We affirm.

                     FACTS AND PROCEDURAL BACKGROUND

       In January 2013, 14-year-old M.D.N.'s mother filed an at-risk youth, or ARY,

petition alleging (among other matters) that M.D.N. had been suspended from school on

multiple ?ccasions for threatening other kids and being caught with marijuana, had tested

positive for marijuana, was verbally abusive to her family, had missed several days of

school, was failing many of her classes, would often run away from home for days at a
No. 31549-5-1II
In re Interest ofMD.N


time, had been taken to the emergency room after threatening suicide, and refused

medical treatment and counseling.

       After conducting a fact-finding hearing, a court commissioner granted the petition,

finding that M.D.N. qualified as an at-risk youth under RCW 13.32A.030 because she

had been gone from home for at least 72 consecutive hours without parental consent and

was beyond parental control such that her behavior "endangers the health, safety or

welfare" of herself or others. Clerk's Papers (CP) at 161. The commissioner ordered

M.D.N. to leave the house only with her mother's permission, follow her mother's rules,

attend school daily, begin counseling, complete a drug and alcohol evaluation, follow up

with recommended treatment, and contact Team Child regarding school. The

commissioner verbally warned M.D.N. that if she violated the order, she could be found

in contempt and face community service hours or potential jail time. M.D.N. agreed to

the conditions.

       Two weeks later, M.D.N.'s mother filed a declaration setting forth many ways in

which M.D.N. had failed to comply with the ARY order, including talking back, refusing

to follow house rules, leaving home stating she would return in 2 hours and then not

returning for approximately 30 hours, and missing part days or entire days of school

every day for over a week. A contempt hearing was conducted a week later by the same

commissioner who had conducted the original ARY hearing. At the time of the hearing,

M.D.N.'s mother elaborated on the problems, stating, "I mean it's as if we've never been

                                            2

No. 31549-5-111
In re Interest ofMD.N.


to Court. As if we've never had a threat, had anything going on. There's been no

change, it's just continued." Report of Proceedings at 18-19.

      The commissioner entered an order finding M.D.N. in contempt. Because he was

not persuaded that M.D.N. intended to comply in the future with his order, he sentenced

M.D.N. to two days in detention, to begin immediately. He also provided M.D.N. with

the following option for purging the contempt:

      While in detention the youth may seek to be released early by persuading
      the court through a 10,000 word written essay that the promise is made in
      good faith. The essay shall explain: (1) how the order was violated, (2)
      why the youth chose to violate it, (3) what impact that choice had on the
      youth and others, (4) what actions the court orders require of the youth in
      the future, and (5) why the court should now believe that the youth will
      obey the orders in the future.
             Word count shall be listed on each page. When the essay is
      complete, the youth may ask the court to consider it, and if the court is then
      persuaded that the promise is in good faith the youth will be released.

CP at 157.

      M.D.N.'s contempt hearing ended at approximately 2:20 p.m. on a Thursday.

After the hearing she was taken to a detention cell and was provided with paper and

pencil with which to work on her essay.

      At approximately 10 a.m. the next morning, M.D.N. presented a single-spaced,

16 page essay to the commissioner. Although it fell far short of 10,000 words, M.D.N.

told the commissioner that she had stayed up much of the night writing it. M.D.N.'s

lawyer objected to the 10,000 word requirement, stating that it was not a meaningful


                                            3

No. 3 I 549-5-III
In re Interest ofMD.N.


purge condition as it only served to carry M.D.N. through her entire 2 day sentence. The

commissioner refused to consider the noncompliant essay and directed M.D.N. to write

what she could and come back during the afternoon docket.

       At approximately 1:30 p.m., M.D.N. presented an additional 12 pages. The court

again refused to consider the essay, which still fell materially short of the 10,000 word

requirement.

       At approximately 4:30 p.m., M.D.N presented the commissioner with 7 more

pages, for a total of35 pages. M.D.N.'s lawyer also filed a motion to stay the remaining

sanction pending revision. The commissioner reviewed the essay, was told by M.D.N.'s

lawyer that she estimated it to be around 8,000 words, and then spoke with M.D.N. about

the content of her essay. Finding it adequate, he ordered that the contempt was purged.

      Although the contempt order was then moot, M.D.N. filed a motion for revision,

arguing that the purge condition, which she contended was unreasonable, presented a

matter of continuing and substantial public interest. At the hearing on the motion for

revision, we are informed that Judge Blaine Gibson indicated he would not hear the

motion for revision as the matter was better suited for appeal. This appeal followed.

                                       ANALYSIS

      M.D.N. concedes that this matter is moot. "As a general rule, appellate courts will

not decide moot questions or abstract propositions." In re Interest ofRebecca K., 101

Wn. App. 309, 313, 2 P.3d 501 (2000). We may decide a moot case "ifit involves

                                             4

No. 31549-5-III
In re Interest ofMD.N.


matters of continuing and substantial public interest." In re Det. ofSwanson, 115 Wn.2d

21,24, 793 P.2d 962, 804 P.2d 1 (1990). We consider the following three criteria in

determining whether a sufficient public interest is involved: '''(1) the public or private

nature of the question presented; (2) the desirability of an authoritative determination

which will provide future guidance to public officers; and (3) the likelihood that the

question will recur.'" Id. at 24-25 (quoting Dunner v. McLaughlin, 100 Wn.2d 832,838,

676 P.2d 444 (1984)).

       We do not believe that a sufficient public interest is presented by this case,

because a 14-year-old decision of the Court of Appeals, In re Interest ofMB., 101 Wn.

App. 425, 3 PJd 780 (2000) provides guidance on all of the issues raised. Only because

the superior court expressed an interest in our reviewing the case do we address those

issues further.

       Contempt for violations of ARY dispositional orders is governed by RCW

13.32A.250, which provides that a party's failure to comply is a civil contempt as

provided by the general statute on remedial sanctions for contempt, RCW 7.21.030(2)(e),

subject to the following limitation:

       The court may impose remedial sanctions including a fine of up to one
       hundred dollars and confinement for up to seven days, or both for contempt
       of court under this section.

RCW 13.32A.250(3). In ME., the court held that the legislature's denomination of

"confinement for up to seven days" as a "remedial" sanction was not, by itself, enough to

                                             5

No. 31549-5-III
In re Interest ofMD.N


make it remedial rather than punitive. Punitive sanctions are those imposed to punish a

past contempt of court for the purpose of upholding the authority of the court, whereas

remedial sanctions are those imposed for the purpose of coercing performance when the

contempt consists of failure to perform an act that is yet in the person's power to perform.

101 Wn. App. at 438. Punitive sanctions require the filing of an information by the

prosecutor and trigger other due process requirements not followed here. See In re

Welfare ofK.L., 87 Wn. App. 574, 578,942 P.2d 1052 (1997).

       Imposing confinement for up to seven days but subject to a permissible purge

condition will qualify as a remedial sanction, however. As recognized in MB., the

legislature's chief objective in characterizing detention as a remedial sanction "was to

make detention available as a coercive tool for juvenile courts. This the legislature can

clearly do. . .. So long as the required purge condition is supplied by the court, both

legislative intent and the requirements of due process are satisfied." 101 Wn. App. at

446.

       MB. addressed permissible purge conditions. It recognized that requiring an at-

risk youth to promise to comply in the future with conditions imposed by an A YR order

is a "first step,"

        [h]owever, where such a promise is demonstrably unreliable (as it may be
        even on a first contempt), the court is entitled to reject the bare promise as
        insufficient because unpersuasive, and impose a purge condition aimed at
        reassuring the court that compliance with the original order will indeed be
        forthcoming. This condition must meet three requirements. First, it must

                                              6

No. 31549-5-111
In re Interest ofMD.N.


       be designed to serve remedial aims; that is, it must be directed at obtaining
       future compliance. Second, the condition must be within the power of the
       child to fulfill. Third, the condition must be reasonably related to the cause
       or nature of the child's contempt.

Id. at 448, 450.

       The court in ME. explicitly recognized that "requiring a written explanation to the

court as to how the contemnor intends to comply in the future with the portiones) of the

original order that he or she violated in the past" is an appropriate purge condition in

juvenile cases. Id. at 451.

       M.D.N. nonetheless argues that the requirement to write a 10,000 word essay is

punitive. In the trial court, her argument was supported by the declaration of a middle

school teacher that 10,000 words is well beyond the usual length of writing assignments

given to eighth graders. We do not think that a routine writing assignment given to

students who are taking other classes during the day is a paradigm for the effort and

reflection the commissioner hoped would be invested in M.D.N.'s essay. M.D.N. was

making bad choices that created difficulties for her mother and placed her own future at

risk. The commissioner could reasonably have intended to impose a condition that, while

within M.D.N.'s power to fulfill, would challenge her.

       In any event, ME. addresses this issue as welL Responding to the argument that

requiring a 25 page paper was punitive because it was "too much to require of a child,"




                                             7

No. 31549-5-III
In re Interest ofMD.N.


the court said, "We disagree with the proposition that some arbitrary length is

automatically beyond the scope of a remedial sanction." Id. at 459.

       We, too, are unwilling to engage in the line-drawing requested by M.D.N. With

several interruptions to present her work-in-progress to the court, M.D.N. was able to

write what her lawyer represented was the approximately 8,000 word essay that the

commissioner accepted as purging the contempt. "Fashioning a condition that meets the

test set forth [in MB.], and deciding whether the condition is satisfied, are matters for the

exercise of the court's discretion." Id. at 454. We find no abuse of discretion.

       Affirmed.

       A majority of the panel has determined that this opinion will not be printed in the

Washington Appellate Reports but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 




Brown, 1.




                                             8